Title: From George Washington Adams to Louisa Catherine Johnson Adams, 5 November 1823
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				
					My dear Mother
					Boston 5th. November 1823.
				
				It was painful to hear that you had been so ill after arriving at Washington and astonishing that people tell you you have changed for the worse. This is not a thing to mortify you as you have been always superior to dependence upon mere looks but it has always struck me as a disagreeable and not infrequently an ill natured remark to tell people that they have changed for the worse. It is probable that there will be more company at Washington this Winter than generally happens for the all important question will fill the city with partisans who wish to be favourites and hope to draw their portion of sustenance from the public granary by making fair weather in season with its probable director. Congress will include greater numbers than it has hitherto done and with it will flow in a multitude of spectators from our city and claimants from necessity, and would be politicians, and apprentices to legislation, and marketable young ladies and a thousand others for no purpose whatever and from no motive whatever. There will be plenty of company good bad and indifferent but the city may neither be peaceable nor comfortable till the tide flows outward People begin to talk about a speaker, they talk about every thing and almost always expect impossibilities. Man is a strange, queer, changeable, humoursome animal, and often bankrupts his wit by taking men upon tick. The record of prejudices, passions, follies and extravagances increases with the record of births, marriages and deaths and men go on, improving in some things, stationary in others, and perhaps depreciating in others from years end to years end till their generations die.Miss Harriet has purchased a Chinchilli trimming for you at 15 dollars the lowest price at which one was to be had. It has been paid for and will be brought to you probably by Mr and Mrs Webster. As you do not describe the kind of Shawl you want I am afraid to purchase one before consulting you. The Cranberries have been bought and together with the Barberries sent in a barrel to Mr Binneys store to be dispatched for Washington next week. Johns fishing pole will accompany them. I have found a copy of the Cunningham Correspondence which shall be sent on with my next letter to Father. The direction to my Uncle shall not be forgotten. Grandfather is delighted with his cane and thinks it a model for all the staffs of the present age. He keeps it constantly by him and makes perpetual use of it. Thus by a small present you have conferred a real benefit and occasioned pleasant reflection by a memento which ever accompanies the person obliged. Grandfather is well saving the torment of St Anthonys visit which he does not seem inclined to discontinue. Erysipelas has violently attacked his legs and his patience will not enable him to keep his hand from them so that we are afraid he will make them much worse. He has seen Dr Holbrook who has prescribed for them but prescriptions are I fear of little avail. Aunt Adams’s family are well and little Joe has recovered. Thomas is to be at home soon and has sent an earnest petition to commence his visit at thanksgiving which by the proclamation of our good old governor is to be on the 20th of this month. Charles is well and doing well: Dr Welshes family in health and spirits Every body as merry as the weather will let them be. People talk about Miss Otis and Mr Ritchies marrying next month tho I suppose they know no more about it than does your affectionate son
				
					George Washington Adams
				
				
			